Citation Nr: 1109767	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  06-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a thoracic and lumbar spine disorder, including foraminal stenosis and bulging discs.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to February 1950 and from November 1951 to August 1954.  He also had active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the reserves until retiring in September 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2007, to support his claim, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's offices in Washington, DC (Central Office hearing).

The Board subsequently, in March 2008, issued a decision denying the claim, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

The Veteran's attorney and VA's General Counsel - representing the Secretary, filed a joint motion in March 2009 asking the Court to vacate the Board's decision and remand the claim for further development and readjudication in compliance with directives specified.  The Court granted the Joint Motion for Remand (JMR) in an order issued later in March 2009.

Upon receiving the file back from the Court, the Board requested an Independent Medical Expert (IME) opinion in October 2010.  The IME provided this requested opinion in November 2010.  That same month, the Board sent the Veteran and his attorney a copy of the opinion and gave them 60 days to submit additional evidence and/or argument in response.  See 38 C.F.R. § 20.903 (2010).  The Veteran's attorney submitted an additional brief in January 2011, in response to this opinion, along with three supporting lay statements from J.F., R.W.A., and W.R.F.

The Veteran's attorney more recently submitted another statement in January 2011, along with an additional supporting lay statement from the Veteran's friend, P.W.C.


REMAND

In his most recent January 2011 brief, the Veteran's attorney indicated as a preliminary matter that they are not waiving their right to have the RO initially consider this additional brief and the three supporting lay statements that were submitted along with it - unless the Board elects to grant the claim.  Therefore, because, based on the IME's opinion, the Board is not granting the claim (at least based on the medical and other evidence currently on file), the Board is instead remanding the claim as requested to the RO for initial consideration of this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

The Veteran's attorney also indicated the file should be sent to the RO in Seattle, Washington (rather than to the RO in Oakland, California) since the Veteran has relocated to that state.  The Veteran's attorney additionally provided the Veteran's new address.

Accordingly, the claim is REMANDED for the following action:

1.  Consider all additional evidence that has been submitted or otherwise obtained since the most recent January 2007 Supplemental Statement of the Case (SSOC).  This includes the Veteran's December 2007 hearing testimony (and evidence submitted during the hearing, if not already considered), the March 2009 Joint Motion for Remand, argument in support of the appeal provided in December 2009, the November 2010 IME opinion, and an additional brief the Veteran's attorney submitted in January 2011 in response to the IME opinion, along with 4 supporting lay statements.

2.  If the claim continues to be denied, send the Veteran and his attorney another SSOC addressing this additional evidence.  (Note:  the Veteran needs to be contacted at his new address, which his attorney listed in the brief most recently submitted in January 2011).

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


